The Ordinary.
The estate of Jacob Young, deceased, was declared insolvent. A claim, put in by William Young, was excepted to- and disallowed by the court, by decree dated December 2d,. 1879. An appeal was taken by William Young on the 31st of that month, twenty-nine days after the date of the decree. The statute provides that an appeal in such a case must be taken within twenty days from the time of rendering .the decree. (Rev. p. 771 § 86.)
When was the decree rendered in this case, within the meaning of the law ? The time is to be computed, not from, the time when the decision was' announced, but from the *276time when the decree was reduced to writing, signed and filed or entered on the minutes of the court. Hillyer v. Schenck, 2 McCart. 398.
The decree was not entered of record until after January 1st, 1880. It was. rendered during the term of office of the present surrogate. The certificate of filing endorsed on it is signed by George Lomasson as “ late surrogate,” and certifies that it was filed December 2d, 1879, the day of its date. Lomasson, indeed, was, as he states, not surrogate then, and he had no right whatever to certify to the filing of a paper in the surrogate’s office as of that date. But the certificate is signed, also, by the present surrogate, who was the lawful surrogate at the time when the decree was filed, and the signature, “ George Lomasson, late surrogate,” may be disregarded as surplusage.
The exceptions were heard October 10th, 1879. On a day about the middle of November following, the court announced that it would render its decision that afternoon. It appears to have done so accordingly, in the presence of one of the proctors of the appellant. It fixed no time for signing the decree. It was signed December 2d, 1879. That was not a regular court 6ay. Friday, the 5th, was. After the decree was signed, one of the proctors of the appellant inquired for it in the surrogate’s office. The surrogate said he did not know whether it had been signed or not, but would look for it amongst the papers of the late surrogate. He did so, and found it there. It appears, then, that the decree, although marked as having been filed December 2d, 1879, had been so marked by the late surro-gate, and not hy the proper officer; and it seems not to have’ been actually on file when the proctor for the appellant asked for it on the occasion just referred to. The present surrogate had not then signed the certificate of filing. It would not be just, under the circumstances, to hold that the decree was filed on the 2d of December. It was filed on the day when the present surrogate -found it and signed the .certificate of filing. The proctor of the appellant says that *277the appeal was drawn on that day, which appears, by the date of the notice, to have been the 17th of December. If snch are the facts (and they are not denied), the appeal was not lost, but must be held to have been taken Within the time fixed by the statute for the purpose.
The motion will be denied, but without costs.